DETAILED ACTION
This final Office action is responsive to amendments filed March 1st, 2021. Claim 1, 7, 10-11, and 20 have been amended. Claim 21 has been added. Claims 1-2, 5-12, and 14-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
Applicant’s amendments have been fully considered, and overcome the previously pending claim objections.
Applicant’s amendments have been fully considered, and overcome the previously pending 35 USC 112(b) rejections.
With regard to the limitations of claims 1-2, 5-12, and 14-20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. 

Response to Arguments
Applicant’s arguments, see page 7, filed 3/1/21, with respect to claim 7 claim objections have been fully considered and are persuasive.  The objection of 8/28/20 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 3/1/21, with respect to the 35 USC 112(b) rejection of independent claims 1 and 11 have been fully considered and are persuasive.  The rejection of 8/28/20 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 USC 103 filed 3/1/21 have been fully considered but they are not persuasive.
On pages 8-9 of the provided remarks, Applicant argues that the present amended claims overcome the previously cited prior art. Specifically on page 8 of the provided remarks, Applicant argues “The references of record, alone or in combination, fail to teach the newly recited element, not do the references of record, alone or in combination, teach, disclose, or suggest the claims as a whole.” Examiner respectfully disagrees and asserts that primary reference Elenbaas and tertiary reference Hicks disclose the newly recited elements. Specifically Elenbaas discloses the determination that the user device is at the franchise site and the ability to communicate that information to a server in paragraphs 0194-0195. Elenbaas also discloses per one embodiment of the invention, the tasks provided to workers as Auditing per Paragraph 0122 “The worker receives detailed directions from the job owner, executes the audit, and reports back to the job owner via the work management server.” Additionally, tertiary reference Hicks discloses reaching the location of an audit and using a camera to take a photo of the sign to be audited and the use of GPS receiver to determine the location, per paragraph 00127. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6, and 10-12, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (U.S 2009/0210282 A1) in view of Wang (U.S 2018/0137487 A1) in view of Hicks (WO 2009/126159 A1).
Claim 1
Regarding Claim 1, Elenbaas discloses the following:
A method of auditing a franchise site with a user device, the method comprising [see at least Paragraph 0122 for reference to the worker receiving detailed directions from the job owner, executing the audit, and reporting back to the job owner via the work management server; Figure 1 and related text regarding item 160 'work management server] 
generating, by a location module of the user device, location data for the user device [see at least Paragraph 0194 for reference to the GPS module which communicates with GPS satellites to obtain location data of the mobile phone; Figure 13A and related text regarding item 1342 !GPS module’; Examiner notes location module as GPS module]
determining, by a processor circuit of the user device in communication with the location module, from the location data whether the user device is at the franchise site or a different location [see at least Paragraph 0196 for reference to the work management server confirming the location of the worker; Figure 13B and related text regarding item 1312 work management server’ and item 1354 ‘confirming location of worker’] 
responsive to (i) determining that the user device is at the franchise location and (ii) receiving, by an input device of the user device in communication with the processor circuit, data indicative of a request to begin a self-review process, outputting information relating to the self-review process for display at a display of the user device in communication with the processor circuit [see at least Paragraph 0122 for reference to an example of a job template provided to job owners being Auditing in which a job owner pays a worker to audit a function in the “real world” where the worker receives detailed directions from the job owner, executes the audit, and reports back to the job owner via the work management server; Paragraph 0194 for reference to the communication module allowing the mobile phone to communicate with the work management server; Paragraph 0195 for reference to the work management server retrieving data from the data repository about qualified workers whose location matches the location associated with the selected task; Figure 13A and related text regarding item 1344 ‘communication module1 and item 1330 ‘mobile phone1; Figure 13B and related text regarding item 1312 ‘work management server1 and item 1352 ‘retrieving data from the data repository’] 
in response to determining, by the processor circuit, (i) that the user device is at the franchise site, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, at least a portion of (i) the location data [see at least Paragraph 0194 for reference to the communication module allowing the mobile phone to communicate with the work management server; Paragraph 0195 for reference to the work management server retrieving data from the data repository about qualified workers whose location matches the location associated with the selected task; Figure 13A and related text regarding item 1344 ‘communication module1 and item 1330 ‘mobile phone1; Figure 13B and related text regarding item 1312 ‘work management server1 and item 1352 ‘retrieving data from the data repository’]
While Elenbaas discloses the limitations above, it does not disclose the camera module capturing image data, adding a label to the captured media, or comparing the captured media produced to the franchise site to determine whether the captured media includes an image of the specified portion of the franchise site or a different image.
However, Wang discloses the following:
capturing, as responsive to an aspect of the self-review process by a camera module of the user device in communication with the processor circuit, media; [see at least Paragraph 0070 for reference to the camera allowing the driver to take a photo of a certain location (e.g., a drop off location), and that photo image being processed]
adding, by the processor circuit, a label to the captured media; [see at least Paragraph 0070 for reference to the driver module using a camera to take pictures and a clock mechanism to obtain timestamps on the photo taken; Paragraph 0077 for reference to the photographs uploaded by the driver including metadata with 
comparing, by the processor circuit, the captured media with reference media for a specified portion of the site to determine whether the captured media includes an image of the specified portion of the site or a different image; [see at least Paragraph 0070 for reference to the photo being processed using image-recognition technology to cross reference the photo with known location images for example the system might have stored images or video recordings of the location to provide an authentication]
(ii) that the captured media includes the image of the specified portion of the site [see at least Paragraph 0070 for reference to an example in which the user is a patient/passenger who is arriving at the doctor’s office for an appointment and may be able to take a photo of the entrance into the doctor’s office for an appointment and that image being compared to a stored image or video of the doctor’s office building entrance, recognized by the system, and authenticated]
The claim is rejected under 35 U.S.C. 103 as obvious over Elenbaas in view of Wang. Elenbaas teaches the monitoring of employee location, as noted in Paragraph 0196.  The sole difference between Elenbaas and the claimed subject matter is that the location is determined through the use of global positioning satellite and not through image comparison. Wang discloses a substitute method of determining user location through image data comparison. Since each individual element and its function are show in the prior art and the technical ability existed to do the substitution as claimed, albeit shown in separate references, the difference between the claimed subject matter and the prior art 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the camera module and image data determination of Wang. The auditing method of Elenbaas does monitor employee location, as noted in Paragraph 0196, but the location is determined through the use of global positioning satellite. Wang discloses a substitute method of determining user location through image data comparison. The image data comparison of Wang could benefit the auditing method of Elenbaas by providing authentication and also compensating for certain technological failings in connection networks, as stated by Wang (Paragraph 0070). This determination would benefit the auditing method of Elenbaas by confirming the location of the worker in the physical world.

While the combination of Elenbaas and Wang discloses the limitations above, they do not disclose capturing, as responsive to an aspect of the self-review process by a camera module of the user device in communication with the processor circuit, media or the determination, by the processor circuit that the user device is at the franchise site and the captured media includes the image of the specified portion of the franchise site, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, a combination of at least a portion of (i) the location data and (ii) at least a portion of the captured media. 

capturing, as responsive to an aspect of the self-review process by a camera module of the user device in communication with the processor circuit, media [see at least Paragraph 00124 for reference to the modified MAST system reaching a location of an audit, the system using the high resolution camera to take a photo of the sign to be audited and the geocodes provided by the GPS receiver at the time of the photograph being recorded; Paragraph 00127 for reference to the collected photographs and associated data are then used to compare the actual signage photographed to the signage identified in a database; Paragraph 00127 for reference to the photographs and geographic location information collected by the modified MAST system can be automatically and/or manually compared against the data in the database]
in response to determining, by the processor circuit, (i) that the user device is at the franchise site and (ii) that the captured media includes the image of the specified portion of the franchise site, outputting, by a communication module of the user device in communication with the processor circuit and for delivery to a server, a combination of at least a portion of (i) the location data, and (ii) at least a portion of the captured media [see at least Paragraph 00123 for reference to the auditing system utilizing an user interface apparatus that is provided with navigation software programmed with the locations of the signage to be audited; Paragraph 00124 for reference to the modified MAST system reaching a location of an audit, the system using the high resolution camera to take a photo of the sign to be audited and the geocodes provided by the GPS receiver at the time of the 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the location and captured image confirmation and output of Hicks. The auditing method of Elenbaas does monitor employee location, as noted in Paragraph 0196, but the location is determined through the use of global positioning satellite. Hicks monitors users location also using geocodes received from a GPS received but additionally discloses determining user location through image data comparison. The image data comparison of Hicks could benefit the auditing method of Elenbaas by providing accurate records that correctly reflect content, location, etc. of physical advertisements, as stated by Hicks (Paragraph 0003). This determination would benefit the auditing method of Elenbaas by confirming the location of the worker in the physical world.
Claim 2
While the combination of Elenbaas, Wang, and Hicks disclose the limitations above, regarding Claim 2, Elenbaas discloses the following: 
the location module comprises a GPS transponder, a cellular transponder, a Wi-Fi transponder, or a combination thereof [see at least Paragraph 0194 for reference 
Claim 5
While the combination of Elenbaas, Wang, and Hicks disclose the above limitations, Elenbaas does not disclose the label comprising a time stamp, a location stamp, an IP address, a user’s name, an electronic signature, or a combination thereof.
Regarding Claim 5, Wang discloses the following: 
the label comprises a time stamp, a location stamp, an IP address, a user's name, an electronic signature, or a combination thereof [see at least Paragraph 0070 for reference to the driver module using a camera to take pictures and a clock mechanism to obtain timestamps on the photo taken; Paragraph 0077 for reference to the photographs uploaded by the driver including metadata with geotag information or a time stamp associated with the time the photograph was taken] 
Before the effective filing data, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the labeling of image data of Wang. The auditing method of Elenbaas does determine employee location information and output the location data, as noted in Paragraph 0194. However, Wang outputs the photograph confirming user location with both a geotag and a timestamp, as noted above. Labeling image data from the auditing method could be of use in potential audits or as a security measure in some cases, as stated by Wang (Paragraph 0075). This deterrence 
Claim 6
While the combination of Elenbaas, Wang, and Hicks disclose the above limitations, Elenbaas does not disclose the image data comprising at least on still image, at least one video, or a combination thereof.
Regarding Claim 6, Wang discloses the following:
the captured media comprises at least one still image, at least one video, or a combination thereof [see at least Paragraph 0070 for reference to the camera allowing the driver to take a photo of a certain location (e.g., a drop off location), and that photo image being processed]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the camera module and image data determination of Wang. The auditing method of Elenbaas does monitor employee location, as noted in Paragraph 0196, but the location is determined through the use of global positioning satellite. Wang discloses a substitute method of determining user location through image data comparison. The image data comparison of Wang could benefit the auditing method of Elenbaas by providing authentication and also compensating for certain technological failings in connection networks, as stated by Wang (Paragraph 0070). This determination would benefit the auditing method of Elenbaas by confirming the location of the worker in the physical world.
Claim 10
While the combination of Elenbaas, Wang, and Hicks disclose the limitations above, regarding Claim 10, Elenbaas discloses the following:
outputting, by the processor circuit and for display at the display at least one question [see at least Paragraph 0092 for reference to the survey generator being coupled to the worker module to allow workers to generate questions to as ask answers to each other or to obtain answers to questions as part of the task; Figure 14A and related text regarding item 288 ‘survey generator and item 270 'worker module]
receiving, by the input device data indicative of at least one answer to the at least one question [see at least Page 8 Paragraph 0092 for reference to the survey generator being coupled to the worker module to allow workers to generate questions to as ask answers to each other or to obtain answers to questions as part of the task; Figure 14A and related text regarding item 288 'survey generator1 and item 270 ’worker module]
after determining that the user device is at the franchise site, outputting, by the communication module and for delivery to the server, the at least one answer [see at least Paragraph 0198 for reference to the work management server receiving the worker’s location from the mobile phone; Paragraph 0194 tor reference to the communication module allowing the mobile phone to communicate with the work management server; Paragraph 0195 for reference to the work management server retrieving data from the data repository about qualified workers whose location matches the location associated with the selected task; Figure 13A and related text regarding item 1344 ‘communication module’ and item 1330 ‘mobile phone’; Figure 13B and related text regarding item 1312 ‘work management server 
While Elenbaas discloses the above limitations, it does not disclose determining the image data of the specified portion of the franchise site.
However, Wang discloses the following:
determining that the captured media includes the image of the specified portion of the site [see at least Paragraph 0070 for reference to an example in which the user is a patient/passenger who is arriving at the doctor’s office for an appointment and may be able to take a photo of the entrance into the doctor’s office for an appointment and that image being compared to a stored image or video of the doctor’s office building entrance, recognized by the system, and authenticated] 
The claim is rejected under 35 U.S.C. 103 as obvious over Elenbaas in view of Wang. Elenbaas teaches the monitoring of employee location, as noted in Paragraph 0196.  The sole difference between Elenbaas and the claimed subject matter is that the location is determined through the use of global positioning satellite and not through image comparison. Wang discloses a substitute method of determining user location through image data comparison. Since each individual element and its function are show in the prior art and the technical ability existed to do the substitution as claimed, albeit shown in separate references, the difference between the claimed subject matter and the prior art rest not on any individual element or function but in the very combination itself- that is in the substitution of the image comparison of Wang for the user location determination of Elenbaas. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 11
Regarding Claim 11, Elenbaas discloses the following:  
A user device configured to audit a franchise site comprising [see at least Paragraph 0122 for reference to the worker receiving detailed directions from the job owner, executing the audit, and reporting back to the job owner via the work management server; Figure 1 and related text regarding item 160 ‘work management server’]
a location module configured to generate location data for the user device
a communication module [see at least Paragraph 0194 for reference to the mobile phone including a communication module that allows the mobile phone to communicate with the work management server; Figure 13A and related text regarding item 1330 ‘mobile phone and item 1344 ‘communication module’]
a display [see at least Figure 1 and related text regarding item 140 ‘user terminal’; Figure 4A and related text regarding item 440 ‘Send Assignment Information to User Terminal for Display’
an input device [see at least Paragraph 0071 for reference to the user terminal being among others a hand-held device, a laptop or desktop computer, a Web appliance, or any other of various well know computing devices; Paragraph 0081 for reference to the workflow engine receiving inputs associated with the job from the user (e.g., worker and job owner) via the job owner module and the worker module; Figure 4A and related text regarding item 440 ‘Send Assignment Information to User Terminal for Display’]
a processor circuit in communication with the location module and the communication module, the processor circuit configured to [see at least Paragraph 0067 for reference to each server being embodied as a computing device including among other components, a processor, memory, input modules and output modules; Figure 1 and related text regarding the components of a work management system including item 142 ‘server’]
determine, from the location data, whether the user device is at the franchise site or a different location [see at least Page 16 Paragraph 0196 for reference to the work management server confirming the location of the worker; Figure 13B and 
in response to (i) determining that the user device is at the franchise location and (ii) receiving at the input device data indicative of a request to begin a self- review process, output information relating to the self-review process for display on the display [see at least Paragraph 0122 for reference to an example of a job template provided to job owners being Auditing in which a job owner pays a worker to audit a function in the “real world” where the worker receives detailed directions from the job owner, executes the audit, and reports back to the job owner via the work management server; Paragraph 0194 for reference to the communication module allowing the mobile phone to communicate with the work management server; Paragraph 0195 for reference to the work management server retrieving data from the data repository about qualified workers whose location matches the location associated with the selected task; Figure 13A and related text regarding item 1344 ‘communication module1 and item 1330 ‘mobile phone1; Figure 13B and related text regarding item 1312 ‘work management server1 and item 1352 ‘retrieving data from the data repository’]
in response to determining that (i) the user device is at the franchise site, output, by the communication module and for delivery to a server, at least a portion of the location data, at least a portion of the captured media, or a combination thereof [see at least Paragraph 0194 for reference to the communication module allowing the mobile phone to communicate with the work management server; Paragraph 0195 for reference to the work management server retrieving data from the data 
While Elenbaas discloses the limitations above, it does not disclose the camera module configuring capture media or comparing the captured media produced to the franchise site to determine whether the captured media includes an image of the specified portion of the franchise site or a different image.
However, Wang discloses the following:
a camera module configured to capture media [see at least Paragraph 0070 for reference to the camera allowing the driver to take a photo of a certain location (e.g., a drop off location), and that photo image being processed]
a processor circuit in communication with the camera module [see at least Paragraph 0064 for reference to the one or more servers containing processing units which can include various types of processors; Figure 1A for reference to item 100 ‘severs’ operating on the network which connects to item 105 ‘driver module’ which includes item 112 ‘camera’]
compare the captured media with reference media for a specified portion of the site to determine whether the captured media includes an image of the specified portion of the site or a different image [see at least Paragraph 0070 for reference to the photo being processed using image-recognition technology to cross reference the photo with known location images for example the system might 
(ii) that the captured media includes the image of the specified portion of the site [see at least Paragraph 0070 for reference to an example in which the user is a patient/passenger who is arriving at the doctor’s office for an appointment and may be able to take a photo of the entrance into the doctor’s office for an appointment and that image being compared to a stored image or video of the doctor’s office building entrance, recognized by the system, and authenticated]
The claim is rejected under 35 U.S.C. 103 as obvious over Elenbaas in view of Wang. Elenbaas teaches the monitoring of employee location, as noted in Paragraph 0196.  The sole difference between Elenbaas and the claimed subject matter is that the location is determined through the use of global positioning satellite and not through image comparison. Wang discloses a substitute method of determining user location through image data comparison. Since each individual element and its function are show in the prior art and the technical ability existed to do the substitution as claimed, albeit shown in separate references, the difference between the claimed subject matter and the prior art rest not on any individual element or function but in the very combination itself- that is in the substitution of the image comparison of Wang for the user location determination of Elenbaas. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the camera module and image data determination of Wang. The auditing method of Elenbaas does monitor employee 

While the combination of Elenbaas and Wang discloses the limitations above, they do not disclose in response to determining that (i) the user device is at the franchise site, output, by the communication module and for delivery to a server, at least a portion of the location data, at least a portion of the captured media, or (iii) a combination of at least a portion of the location data and at least a portion of the captured media. 
However, Hicks discloses the following:
in response to determining that (i) the user device is at the franchise site, output, by the communication module and for delivery to a server, at least a portion of the location data, at least a portion of the captured media, or (iii) a combination of at least a portion of the location data and at least a portion of the captured media [see at least Paragraph 00123 for reference to the auditing system utilizing an user interface apparatus that is provided with navigation software programmed with the locations of the signage to be audited; Paragraph 00124 for reference to the modified MAST system reaching a location of an audit, the system using the high resolution camera to take a photo of the sign to be audited and the geocodes 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the location and captured image confirmation and output of Hicks. The auditing method of Elenbaas does monitor employee location, as noted in Paragraph 0196, but the location is determined through the use of global positioning satellite. Hicks monitors users location also using geocodes received from a GPS received but additionally discloses determining user location through image data comparison. The image data comparison of Hicks could benefit the auditing method of Elenbaas by providing accurate records that correctly reflect content, location, etc. of physical advertisements, as stated by Hicks (Paragraph 0003). This determination would benefit the auditing method of Elenbaas by confirming the location of the worker in the physical world.
Claim 12
Regarding Claim 12, this claim recites limitations already addressed by the rejection of Claim 2 above.

While the combination of Elenbaas and Wang disclose the above limitations, Elenbaas does not disclose the adding, by the processor circuit, a label to the image data. Regarding Claim 14, Wang discloses the following:
adding, by the processor circuit a label to the image data [see at least Paragraph 0070 for reference to the driver module using a camera to take pictures and a clock mechanism to obtain timestamps on the photo taken; Paragraph 0077 for reference to the photographs uploaded by the driver including metadata with geotag information or a time stamp associated with the time the photograph was taken] 
Before the effective filing data, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas with the labeling of image data of Wang. The auditing method of Elenbaas does determine employee location information and output the location data, as noted in Paragraph 0194. However, Wang outputs the photograph confirming user location with both a geotag and a timestamp, as noted above. Labeling image data from the auditing method could be of use in potential audits or as a security measure in some cases, as stated by Wang (Paragraph 0075). This deterrence could also assist the auditing method of Elenbaas by authenticating job owners through the job owner module (Paragraph 0076).
Claim 15
Regarding Claim 15, this claim recites limitations already addressed by the rejection of claim 5 above. 

Regarding Claim 16, this claim recites limitations already addressed by the rejection of claim 6 above.
Claim 20
Regarding Claim 20, this claim recites limitations already addressed by the rejection of claim 20 above.


Claims 7, 9, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (U.S 2009/0210282 A1) in view of Wang (U.S 2018/0137487 A1) in view of Hicks (WO 2009/126159 A1), as seen in claims 1 and 11, in view of Bradley (U.S 2004/0177032 A1).
Claim 7
While the combination of Elenbaas, Wang, and Hicks disclose the above limitations, they do not disclose the generation of an error message if it is determined that the user device is at a different location.
However, Bradley discloses the following:
in response to determining, by the processor circuit, (i) that the user device is at the different location or (ii) that the captured media includes the different image, generating, by the processor circuit, an error message [see at least Page 11-12 Paragraph 0167 for reference to if the identification numbers do not match, and/or authentication devices such as location provided by GPS doesn't fall within prescribed tolerances, the user will get either a 'Retry" message or “Contact" message; Figure 4 and related text regarding authentication verification item 407 ‘Retry message or item 409 ‘Contact’ message]

Claim 9
While the combination of Elenbaas, Wang, and Hicks disclose the limitations above, they do not disclose the receiving of a personal identification number (PIN) to verify an identity of a user.
Regarding Claim 9, Bradley discloses the following:
receiving, by the processor circuit, a personal identification number (PIN) to verify an identity of a user [see at least Page 3 Paragraph 0057 for reference to the provision of a method for users to access the database using a personal identification number (PIN)]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the auditing method of Elenbaas with the personal identification number of Bradley. Incorporating a personal identification number into the auditing method provides secure access to the described auditing method, as stated in Bradley (Page 9 Paragraph 0153). Secure access is essential to the work management server of Elenbaas which sends secure application to the worker terminal to be executed by the worker (Figure 20).

Regarding Claim 17, this claim recites limitations already address by the rejection of Claim 7 above. 
Claim 19 
Regarding Claim 19, this claim recites limitations already address by the rejection of Claim 9 above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (U.S 2009/0210282 A1) in view of Wang (U.S 2018/0137487 A1) in view of Hicks (WO 2009/126159 A1), as seen in claims 1 and 11, in view of Li (U.S 2016/0140157 A1).
Claim 8
While the combination of Elenbaas, Wang, and Hicks discloses the limitations above, they do not disclose the rejecting of image data. 
However, Li discloses the following:
in response to determining that the user device is at the different location or determining that the captured media includes the different image, rejecting, by the processor circuit, the captured media [see at least Page 2 Paragraph 0029 for reference to the system endorsing or rejecting image data based on a comparison; Page 3 Paragraph 0032 for reference to the system being configured to endorse or reject the set of image data based on whether the visual evaluation score achieves a visual threshold; Page 3 Paragraph 0039 for reference to the processor executing instructions stored in the memory; Figure 1 and related text regarding 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the auditing method of Elenbaas and Wang with the image data rejection of Li. Rejecting image data would remove the influence of a user’s perception of the organization’s quality, trustworthiness, or other characteristics from the auditing method, as stated in Li (Page 2 Paragraph 0022). The establishment of trustworthiness is also present in Elenbaas through the trust management module which assesses the trust between a worker profile and tasking (Figure 7).
Claim 18 
Regarding Claim 18, this claim recites limitations already address by the rejection of Claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20150073951 A1
Ladd et al.
AUTOMATED SYSTEMS AND METHODS FOR AUDITING AND DISPUTING THIRD-PARTY RECORDS OF 

Lukacsko et al.
Method and Apparatus for Collecting Survey Data
US 20170004517 A1
Jaggi et al.
SURVEY SYSTEM AND METHOD


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683